Citation Nr: 1437430	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  00-20 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of fracture, right distal radius with avulsion of ulnar styloid, postoperative with traumatic arthritis and ligamentous injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1976 to May 1979 and from January 1981 to May 1987.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board first remanded this claim for further development in April 2002.  In April 2003 the Veteran was afforded a hearing and testified before a member of the Board at the RO.  In November 2003 and July 2008, the Board again remanded this claim for further development.  In April 2009, the Veteran appeared before another member of the Board via videoconference.  In June 2009, July 2011, March 2012, and August 2013, the Board again remanded the claim for further development.  In February 2014, the Veteran appeared before another member of the Board.  Transcripts from each of the three hearings have been associated with the file and have been reviewed.  

The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court of Appeals for Veterans Claims (Court) held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  That requirement has been met in this case and accordingly, the decision in this case is a panel decision of the three members of the Board who each held hearings at which the Veteran testified regarding his right wrist disability.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).



FINDING OF FACT

The Veteran's right wrist disability has not resulted in ankylosis or loss of bone substance of one inch or more, but has manifest with reduced range of motion, pain, and difficulty with some actions, including prolonged carrying and gripping small objects.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for right wrist disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5212, 5214, 5125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Residuals of fracture, right distal radius with avulsion of ulnar styloid, postoperative with traumatic arthritis and ligamentous injury ("right wrist disability") is currently rated at 30 percent under Diagnostic Code 5010-5212.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

Diagnostic Code 5010 states that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.

Diagnostic Code 5212 applies to ratings based on impairment of the radius.  A 30 percent rating is warranted for nonunion in the lower half with false movement without loss of bone substance or deformity is 30 percent for the major arm.  A 40 percent rating is warranted where there is loss of bone substance (1 inch or more) and marked deformity.

Records reflect that in 1998 the Veteran underwent a 5 millimeter right ulnar shortening.  An April 2005 VA x-ray showed a well-healed fracture with slight deformity of the distal radius.  Additional x-rays taken at the Veteran's November 2008 VA examination showed very minimal deformity of the distal radius and minimal osteoporosis.  The evidence does not suggest that the Veteran has had loss of bone substance of one inch or more.  Therefore, a higher rating is not warranted under Diagnostic Code 5212.

Also potentially applicable in this case is Diagnostic Code 5214, which rates ankylosis of the wrist, assigning a 30 percent rating for favorable ankylosis in 20 to 30 degrees dorsiflexion for the major arm, a 40 percent rating for any other position other than favorable, and a 50 percent rating for unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  

Finally, while the Veteran has a surgical scar on the right wrist, it is not shown to be unstable, tender, or painful on objective examination.  As such, a separate, compensable evaluation is not warranted under Diagnostic Code 7804.  

The Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  

The evidence in this case does not support that the Veteran has anyklosis of his right wrist.  On VA examination in December 1999 the Veteran demonstrated dorsiflexion and palmar flexion to 50 degrees, ulnar deviation to 20 degrees, and radial deviation to 10 degrees.  VA treatment records reflect that in March 2000 the Veteran's right wrist was evaluated to have range of motion within normal limits.  On VA examination in September 2000, his range of motion was measured as 65 degrees flexion, 50 degrees extension, 20 degrees radial and ulnar deviation.  On VA examination in November 2001 range of motion testing showed up to 40 degrees palmar flexion, 20 degrees extension, 10 degrees radial deviation, and 30 degrees ulnar deviation, with pain at the end points of each motion.  A June 2002 VA treatment record notes and that the Veteran was able to flex and extend his wrist to 25 degrees.  On VA examination in June 2005, the Veteran's palmar flexion was measured to 40 degrees and radial deviation to 20 degrees.  No additional loss of range of motion on repetitive use was noted.  At a July 2008 Social Security examination his right wrist dorsiflexion and palmar flexion were measured to 60 degrees.  At a November 2008 VA examination his dorsiflexion was measured to 40 degrees, planar flexion to 50 degrees, supination to 90 degrees, and pronation to 80 degrees.  The examiner found no evidence of pain on movement, no excess fatigability or incoordination, and no anyklosis.  In April 2012 the Veteran underwent another VA examination.  On range of motion testing, his palmar flexion was measured to 50 degrees and his dorsiflexion to 20 degrees, with no evidence of painful motion and no change on repetitive use testing.  He did show less movement than normal after repetitive use.  There was no ankylosis.

The Board has considered the DeLuca factors, but finds that even with that consideration the Veteran's right wrist condition does not more closely approximate the criteria for a 40 percent or higher rating.  The Board acknowledges the Veteran's reports of wrist pain, but finds that the evidence does not show that the Veteran has such additional functional limitation that his condition would more closely resemble ankylosis.  Therefore, a higher rating is not warranted under Diagnostic Code 5214.  

The Board also notes that loss of use of major hand warrants a 70 percent rating under Diagnostic Code 5125.  Loss of use of the hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  38 C.F.R. § 4.71a.

The Veteran has complained of difficulty performing some tasks, but the evidence does not show he has loss of use of his hand.  For example, in April 2003 he testified he has trouble turning a jar lid, experienced a cramp after writing for a long time, and had fatigue after carrying something for 10 to 15 minutes.  In April 2009 he testified he had to take a break after 15 minutes of light yard work.  In February 2014 he testified he could not use a weed eater or lawn mower.  He said he was unable to pick up small objects and could not move his fingers for a while after gripping something.  The Board acknowledges all of the Veteran's complaints.  However, the evidence does now show and the Veteran himself has not contended that he is unable to use his hand at all, only that he has some difficulties.  Therefore, a rating under Diagnostic Code 5125 is not warranted.

Overall, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for right wrist disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right wrist disability.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected right wrist disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, loss of range of motion, and fatigability are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's right wrist disability.  In addition, the Board finds the record does not reflect that the Veteran's right wrist disability markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   If VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  A notice letter was sent to the Veteran in May 2004 in compliance with the Board's November 2003 remand.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  A subsequent letter sent in January 2008 addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Further, although the letters were not sent prior to the initial adjudication of the claim, the claim has been subsequently readjudicated. 

The Veteran's Board hearings also complied with the requirement that the issue on appeal be fully explained and that the VLJ suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at each of his hearings by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding severity of the Veteran's right wrist disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 or identified any prejudice in the conduct of the Board hearings.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159, as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records, Social Security disability records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in December 1999, September 2000, November 2001, June 2005, November 2008, and April 2012.  The examiners, medical professionals, listened to the Veteran's assertions and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the Veteran has been provided with an adequate VA examination that and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for a right wrist disability is denied.




			
          HARVEY P. ROBERTS                                 MICHAEL D. LYON
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


